DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2019/060824 filed 04/26/2019, which claims the benefit of the priority of United Kingdom Patent Application No. GB1806825.4 filed 04/26/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1, 6, 9-19 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 112 - Withdrawn
The rejection of claims 7 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicants amendment to claim 7 and 8.

Claim Rejections - 35 USC § 102 -Withdrawn
The rejection of claims 1, 4, 9-15, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/071355A1 (hereinafter “the ‘355 publication”) is withdrawn in view of Applicants amendment to claim 1.
The rejection of claims 1, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/177572A1 (hereinafter “the ‘572 publication”) is withdrawn in view of Applicants amendment to claim 1.
Claim Rejections - 35 USC § 103 -Withdrawn
The rejection of claims 1,6, and 9-17 under 35 U.S.C. 103 as being unpatentable over WO 2015/071355A1 (hereinafter “the ‘355 publication”) in view of WO 2015/177572A1 (hereinafter “the ‘572 publication”) is withdrawn in view of Applicants amendment to claim 1.
The rejection of claims 1, 6, and 9-17 under 35 U.S.C. 103 as being unpatentable over WO 2015/071355A1 (hereinafter “the ‘355 publication”) in view of WO 2015/177572A1 (hereinafter “the ‘572 publication”) and Schmidt et al. (Am J Physiol Endocrinol Metab 306: E1248–E1256, 2014) is withdrawn in view of Applicants amendment to claim 1.

Claim Rejections - 35 USC § 102 - New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2003/026591-A2 (hereinafter “the ‘591 publication”).
Regarding claim 1, ‘591 teaches administration of PYY analogue to a subject who desires to lose weight, is obese, overweight, or suffers from a weight-related disorder (page 3, line 1-3). ‘591 further teaches that other disorders associated with obesity includes pancreatitis and diabetes mellitus (page 22, line 27, page 23, line 11). ‘591 teaches preferred PYY analogues that include that of SEQ ID NO: 12, Petromyzon, which is a fish species and has the amino acid sequence shown below (page 40, line 26)

    PNG
    media_image1.png
    84
    503
    media_image1.png
    Greyscale

which is identical to the instant SEQ ID NO: 4 (sequence is at least 60% identical) and further has the amino acid at position 3 substituted (see circled). 
Regarding claim 6, 591 teaches preferred PYY analogues that include that of SEQ ID NO: 12, Petromyzon, which is a fish species and has the amino acid sequence shown below (page 40, line 26)

    PNG
    media_image2.png
    80
    512
    media_image2.png
    Greyscale

which is identical to the instant SEQ ID NO: 10.
Regarding claims 16 and 17, ‘591 teaches administration of PYY analogue to a subject who desires to lose weight, is obese, overweight, or suffers from a weight-related disorder (page 3, line 1-3). ‘591 further teaches that other disorders associated with obesity includes pancreatitis and diabetes mellitus (page 22, line 27, page 23, line 11).
Regarding claim 18, ‘591 teaches preferred PYY analogues that include that of SEQ ID NO: 12, Petromyzon, which is a fish species and has the amino acid sequence shown below (page 40, line 26)

    PNG
    media_image1.png
    84
    503
    media_image1.png
    Greyscale

which is identical to the instant SEQ ID NO: 4 (sequence is at least 60% identical) and further has the amino acid at position 3 substituted with a proline (see circled). 


Claim Rejections - 35 USC § 103 -New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2003/026591-A2 (hereinafter “the ‘591 publication”) in view of WO 2015/071355A1 (hereinafter “the ‘355 publication”).
‘591 teaches administration of PYY analogue to a subject who desires to lose weight, is obese, overweight, or suffers from a weight-related disorder (page 3, line 1-3). ‘591 further teaches that other disorders associated with obesity includes pancreatitis and diabetes mellitus (page 22, line 27, page 23, line 11). ‘591 teaches preferred PYY analogues that include that of SEQ ID NO: 12, Petromyzon, which is a fish species and has the amino acid sequence shown below (page 40, line 26)

    PNG
    media_image1.png
    84
    503
    media_image1.png
    Greyscale

which is identical to the instant SEQ ID NO: 4 (sequence is at least 60% identical) and further has the amino acid at position 3 substituted (see circled). 
‘591 does not teach the peptide half-life as disclosed in claim 9, does not teach the period of time as recited in claim 11, and does not teach combination with GLP-1 agonist.
‘355 teaches PYY compounds as well as methods of treating diabetes (page 16, lines 1-7 and claim 10, 14). ‘355 teaches that the PYY compound may be derived from fish (page 6 line 33-36). ‘355 further teaches that the PYY compound of amino acid sequence of SEQ ID NO: 1 (page 3, line 30-31; page 18, line 30) which is at least 60% of the instant SEQ ID NO: 5. ‘355 teaches that the sequence has a maximum of ten amino acid modifications (claim 1) and the peptide has position 3 different from the instant sequence and therefore reads at modification at position 3. ‘355 teaches that the analogues had a terminal half-life of at least 10, hours, at least 20 hours and at least 40 hours (page 12, line 33-36) and that a PYY compound according to the present invention is combined with a GLP-1 agonist and that the GLP-1 agonist is liraglutide, semaglutide, exenatide, dulaglutide, lixisenatide, taspoglutide, and albiglutide (page 15, line 11-18). ‘355 teaches that the analogues displayed protracted pharmacokinetic properties and can be used in a dosing regimen with lower frequency of administration (page 2, line 10-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ’591 and administer the PYY analogues with GLP-1 analogues because ‘355 teaches that the method was effective in treating diabetes (page 16, lines 1-7 and claim 10, 14). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in combining the teachings of ‘591 and ‘355 because ‘355 teaches that the analogues displayed protracted pharmacokinetic properties and can be used in a dosing regimen with lower frequency of administration (page 2, line 10-12).
Regarding claims 9 and 10, ‘355 teaches that the analogues had a terminal half-life of at least 10, hours, at least 20 hours and at least 40 hours (page 12, line 33-36). ‘355 further teaches that the enzyme responsible for the degradation is dipeptidyl peptidase IV (DPPIV) (page 1, line 17-18).
Regarding claims 11, 12 and 15, ‘355 teaches that the PYY analogue and liraglutide were administered daily from day -4 to day 3 (0.017 mL/kg corresponding to 2 nmol/kg the first 2 days, and then 0.025 mL/kg corresponding to 3 nmol/kg the remaining 6 days) (page 108, line 10-14). This reads on the instant “pre-determined period of time” and further reads on every 24 hours. ‘355 further teaches that the administration was done in the morning (page 108, line 14-15).
Regarding claims 13 and 14, ‘355 teaches that a PYY compound according to the present invention is combined with a GLP-1 agonist and that the GLP-1 agonist is liraglutide, semaglutide, exenatide, dulaglutide, lixisenatide, taspoglutide, and albiglutide (page 15, line 11-18).
Regarding claim 19, ‘355 teaches the PYY analogue of SEQ ID NO: 1 which has the sequence YPIKPEAPGEDASPEELNRYYASLRHYLNLVTRQRY (page 73, line 16) which has a modification on position 3 with an isoleucine. SEQ ID NO: 2 of ‘355 has position 1 and 2 deleted (page 73, line 21).
Conclusion
Claims 1, 6, 9-19 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/             Examiner, Art Unit 1654                                                                                                                                                                                           

/ARADHANA SASAN/Primary Examiner, Art Unit 1615